Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 3, 2007 in a personal injury action. The order denied the motion of plaintiff for leave to amend the complaint to add claims for punitive damages against defendants Greyhound Lines, Inc. and Allen Simmons.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Fahey, Peradotto, Garni and Gorski, JJ.